Case 1:19-cv-00239-LY Document 67 Filed 06/04/20 Page 1of 3

UNITED STATES DISTRICT COURT 20 JUN-h PM [3]
WESTERN DISTRICT OF TEXAS

CLERK. U.S. QISAC Leourr
AUSTIN DIVISION HESTERN Dis ena

EIGHTFOLD REAL ESTATE CAPITAL,
L.P., a Florida limited partnership,

 

Plaintiff,

0On 6O7 6G On 6oa

V.
CASE NO, 1:19-cv-00239-LY

EIGHTFOLD DEVELOPMENTS, LLC, a
Texas professional limited liability company,
PANACHE DEVELOPMENT &
CONSTRUCTION, INC., a Texas corporation,
and ADAM ZARAFSHANI, individually,

Defendants,

OR 60? 0Or 6G2 6O? 6G 6Ga 6G? 63 tar

EEE
AGREED ORDER OF §284, JUDGMENT AGAINST DEFENDANTS PANACHE
DEVELOPMENT & CONSTRUCTION, INC., AND ADAM ZARAFSHANI

The Court, having considered the Plaintiff's and Defendants Panache Development &
Construction, Inc.’s (“Panache”) and Adam Zarafshani’s (“‘Zarafshani”), Agreed Motion for Entry
of Final Judgment (“Motion”), hereby ORDERS and ADJUDGES as follows:

1. Plaintiff's Motion is GRANTED.

2. Itis also further ORDERED and ADJUDGED as follows:

(a) Defendants, Panache and Zarafshani, and their agents, representatives, servants,
employees, attorneys, officers, directors, shareholders, licensees, affiliates, joint venturers,
parents, subsidiaries, related corporations, and others in privity and acting in concert with them be
permanently enjoined from:

(i) Using the EIGHTFOLD mark and any other mark containing or consisting,

in whole or in part, of the name “EIGHTFOLD,” and any other mark confusingly similar to or
Case 1:19-cv-00239-LY Document 67 Filed 06/04/20 Page 2 of 3

colorable imitation of the EIGHTFOLD mark, including but not limited to, in the advertising,
distribution, offering for sale, promotion, corporate name, and/or sale of products or services that
may reasonably be encompassed by the EIGHTFOLD mark or which may constitute a natural zone
of expansion for Plaintiff;

(ii) | Using any service mark, trademark, trade name, trade dress, word, domain
name, number, abbreviation, design, color, arrangement, collocation, or any combination thereof,
which would imitate, resemble, or suggest the EIGHTFOLD mark;

(iii) | Using or registering any domain name which is confusingly similar to the
EIGHTFOLD mark in advertising, distribution, offering for sale, and/or sale of a domain name
registration, or any other goods or services that may reasonably be encompassed by the
EIGHTFOLD mark, or which may constitute a natural zone of expansion for Plaintiff;

(iv) _ Falsely claiming authorization from or any affiliation with Plaintiff or the
EIGHTFOLD name.

(b) Defendants shall have fifteen (15) days from the entry of this injunction to comply
with this Order,

(c) This Court shall retain jurisdiction to enforce this permanent injunction, including
issuance of all necessary writs and orders, and assessing any damages Plaintiff may prove for any
violations of this injunction as well as attorneys’ fees incurred by Plaintiff for enforcement of this

permanent injunction.

‘Let Judement Isstie Forthwith.

a—
SIGNED ON; .

 

 
Case 1:19-cv-00239-LY Document 67 Filed 06/04/20 Page 3 of 3

APPROVED:

“| TEOLD REAL ESTATE CAPITAL, LP,

ry RanQalyle \voloer!
Title:__\/ (ce, c res ( a ent

ow
Date: dey - Ale—-2020.

PANACHE DEVELOPMENE- AND CONSTRUCTION, INC,
wad at es
vw ; .

i (—_——
By: ‘ AV a foe Le ¢. —

Title, ue >

Date: 47.94 , 2020.

ADAM ZARAFSHA

Adam Zarafshani

Date: dda, 2 —_, 2020.

#41125419 v1

 
